--------------------------------------------------------------------------------

[GRAPHIC OMITTED]

CREDIT AGREEMENT

dated as of

June ___, 2003

among

DENDRITE INTERNATIONAL, INC.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK,

as Administrative Agent

_________________

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page       ARTICLE I Definitions       1                 SECTION 1.01  Defined
terms  1             SECTION 1.02  Classification of Loans and Borrowings  14  
          SECTION 1.03  Terms Generally  14             SECTION 1.04  Accounting
Terms; GAAP  14       ARTICLE II The Credits       15                   SECTION
2.01  Commitments  15               SECTION 2.02  Loans and Borrowings  15  
            SECTION 2.03  Requests for Revolving Borrowings  15  
            SECTION 2.04  [Reserved]  16               SECTION 2.05  [Reserved] 
16               SECTION 2.06  Letters of Credit  16               SECTION 2.07 
Funding of Borrowings  19               SECTION 2.08  Interest Elections  20  
            SECTION 2.09  Termination and Reduction of Commitments  21  
            SECTION 2.10  Repayment of Loans; Evidence of Debt  21  
            SECTION 2.11  Prepayment of Loans  22               SECTION 2.12 
Fees  22               SECTION 2.13  Interest  23               SECTION 2.14 
Alternate Rate of Interest  24               SECTION 2.15  Increased Costs  24  
            SECTION 2.16  Break Funding Payments  25               SECTION 2.17 
Taxes  26               SECTION 2.18  Payments Generally; Pro Rata Treatment;
Sharing of Set-of  27               SECTION 2.19  Mitigation Obligations;
Replacement of Lenders  28       ARTICLE III Conditions     29      
            SECTION 3.01  Closing Date  29               SECTION 3.02  Each
Credit Event  30       ARTICLE IV Representations and Warranties   30      
            SECTION 4.01  Corporate Existence and Power  30  
            SECTION 4.02  Authorization; No Contravention  31  
            SECTION 4.03  Governmental Authorization  31               SECTION
4.04  Binding Effect  31               SECTION 4.05  Litigation  31  
            SECTION 4.06  No Default  32               SECTION 4.07  Erisa
Compliance  32               SECTION 4.08  Use of Proceeds; Margin Regulations 
32               SECTION 4.09  Title to Properties  32               SECTION
4.10  Taxes  32               SECTION 4.11  Financial Condition  33  
            SECTION 4.12  Environmental Matters  33               SECTION 4.13 
Regulated Entities  33               SECTION 4.14  No Burdensome Restrictions 
33               SECTION 4.15  Copyrights, Patents, Trademarks and Licenses,
Etc.  33               SECTION 4.16  Subsidiaries  33               SECTION
4.17  Insurance  33               SECTION 4.18  Full Disclosure  33  
            SECTION 4.19  Subsidiary Guaranties  34  

--------------------------------------------------------------------------------

ARTICLE V  Affirmative Covenants       34                   SECTION 5.01 
Financial Statements  34               SECTION 5.02  Certificates; Other
Information  35               SECTION 5.03  Notices  35               SECTION
5.04  Preservation of Existence, Etc.  36               SECTION 5.05 
Maintenance of Property  36               SECTION 5.06  Insurance  36  
            SECTION 5.07  Payment of Obligations  37               SECTION 5.08 
Compliance With Laws  37               SECTION 5.09  Compliance With Erisa  37  
            SECTION 5.10  Inspection of Property and Books and Records  37  
            SECTION 5.11  Environmental Laws  37               SECTION 5.12  Use
of Proceeds  37               SECTION 5.13  Subsidiary Guarantors  37      
ARTICLE VI Negative Covenants     38                   SECTION 6.01  Limitation
On Liens  38               SECTION 6.02  Disposition of Assets  40  
            SECTION 6.03  Consolidations and Mergers  40               SECTION
6.04  Loans and Investments  40               SECTION 6.05  Limitation On
Indebtedness  41               SECTION 6.06  Transactions With Affiliates  42  
            SECTION 6.07  Use of Proceeds  42               SECTION 6.08 
Contingent Obligations  42               SECTION 6.09  Lease Obligations  42  
            SECTION 6.10  Change in Business  43               SECTION 6.11 
Accounting Changes  43               SECTION 6.12  Financial Covenants  43  
            SECTION 6.13   Optional Payments of Subordinated Debt and
Modifications  43               SECTION 6.14  Restricted Payments  43      
ARTICLE VII Events of Default     44                   SECTION 7.01  Events of
Default  44               SECTION 7.02  Remedies  46               SECTION 7.03 
Rights Not Exclusive  46       ARTICLE VIII The Administrative Agent   47      
ARTICLE IX Miscellaneous     48                   SECTION 9.01  Notices  48  
            SECTION 9.02  Waivers; Amendments  49               SECTION 9.03 
Expenses; Indemnity; Damage Waiver  49               SECTION 9.04  Successors
and Assigns  50               SECTION 9.05  Survival  53               SECTION
9.06  Counterparts; Integration; Effectiveness  53               SECTION 9.07 
Severability  53               SECTION 9.08  Right of Setoff  53  
            SECTION 9.09  Governing Law; Jurisdiction; Consent to Service of
Process  54               SECTION 9.10  WAIVER OF JURY TRIAL  54  
            SECTION 9.11  Headings  54               SECTION 9.12 
Confidentiality  54               SECTION 9.13  Interest Rate Limitation  55  


EXHIBITS:

Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Compliance Certificate

SCHEDULES:

Schedule 2.01 — Commitments
Schedule 2.13 – Applicable Rates
Schedule 4.05 — Disclosed Claims
Schedule 4.12 — Environmental Claims
Schedule 4.16 — Subsidiaries and Other Equity Investments
Schedule 4.17 — Insurance
Schedule 6.01 — Certain Existing Liens
Schedule 6.05 – Certain Existing Indebtedness
Schedule 6.08 – Certain Existing Contingent Obligations

--------------------------------------------------------------------------------

        CREDIT AGREEMENT, dated as of June ___, 2003, among DENDRITE
INTERNATIONAL, INC., the LENDERS party hereto, and JPMORGAN CHASE BANK, as
Administrative Agent.

        The parties hereto agree as follows:

ARTICLE I

Definitions

        SECTION 1.01.  Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

        “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

        “Acceptable Acquisition” means any Acquisition which (a) has been either
(i) approved by the Board of Directors of the corporation, or by the members and
managers of the limited liability company, which is the subject of such
Acquisition or (ii) recommended by such Board to the shareholders of such
corporation; and (b) is for a business within similar or complementary lines of
business as conducted by the Borrower on the date hereof; provided that (x) at
the time of such Acquisition and immediately after giving effect thereto no
Default shall have occurred and be continuing; and (y) the total cash
consideration paid or being paid for such Acquisition, when added to the cash
consideration paid or being paid for all Acquisitions made or committed to after
May 1, 2003, shall not aggregate in excess of $25,000,000 (excluding the
Acquisition of Synavant Inc.), and (in the case of the Acquisition of Synavant
Inc.) the total cash consideration being paid for such Acquisition shall not
exceed $70,000,000; and (z) no more than $20,000,000 of the aggregate purchase
prices for all Acquisitions made or committed to after May 1, 2003 shall be
capital contributions or commitments to make capital contributions to any
partnerships or joint ventures or limited liability companies in which the
Borrower or any of its Subsidiaries owns less than fifty percent (50%) of the
partnership interests or joint venture interests or limited liability company
interests. As used in such clause (y), the term “cash consideration” includes
the purchase price for the Equity Interests or assets of the corporation or
limited liability company being acquired and the amount of Funded Debt of such
corporation or limited liability company being paid, assumed or refinanced in
connection with such Acquisition.

        “Acquisition” means any transaction pursuant to which the Borrower or
any of its Subsidiaries (a) acquires or commits to acquire equity securities (or
warrants, options or other rights to acquire such securities) of any corporation
or limited liability company other than the Borrower or any corporation or
limited liability company which is not then a Subsidiary of the Borrower,
pursuant to a solicitation of tenders therefor, or in one or more negotiated
block, market or other transactions not involving a tender offer, or a
combination of any of the foregoing, or (b) makes or commits to make any
corporation or limited liability company a Subsidiary of the Borrower, or causes
any such corporation or limited liability company to be merged into the Borrower
or any of its Subsidiaries, in any case pursuant to a merger, purchase of assets
or any reorganization providing for the delivery or issuance to the holders of
such corporation’s or limited liability company’s then outstanding securities,
in exchange for such securities, of cash or securities of the Borrower or any of
its Subsidiaries, or a combination thereof, or (c) purchases all or
substantially all of the business or assets of any corporation or limited
liability company or (d) makes or commits to make capital contributions to any
partnership or joint venture or limited liability company in exchange for a
proportionate interest therein.

1

--------------------------------------------------------------------------------

        “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

        “Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder.

        “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

        “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day and (b) the Base CD Rate in
effect for such day plus 1% and (c) the Federal Funds Effective Rate in effect
on such day plus ½ of 1%. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.

        “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

        “Applicable Rate” means, for any day, with respect to any ABR Loan, or
with respect to any Eurodollar Loan, or with respect to the commitment fees
referred to in Section 2.12(a), the applicable rate per annum set forth on
Schedule 2.13 under the caption “ABR Loan Spread”, “Eurodollar Loan Spread” or
“Commitment Fee Rate”, as the case may be, based upon the Leverage Ratio. Each
change in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective with respect to all outstanding ABR Loans and Eurodollar
Loans and with respect to such commitment fees on and after the first day of the
calendar month following the date of delivery to the Administrative Agent of the
financial statements required by subsection (a) or (b) (as the case may be) of
Section 5.01 together with the Compliance Certificate with respect thereto
indicating that a change in the Leverage Ratio has occurred, to first day of the
calendar month following the the next date of delivery of such financial
statements and Compliance Certificate indicating that another change in the
Leverage Ratio has occurred. Notwithstanding the foregoing, (a) during the
period commencing on the Closing Date and ending on the day immediately
preceding the first day of the calendar month following the date of delivery of
the first such financial statements and Compliance Certificate, the Leverage
Ratio shall be deemed to be in Category 1 (as set forth in Schedule 2.13) for
purposes of determining the Applicable Rate; and (b) at any time during which
the Borrower has failed to deliver to the Administrative Agent the financial
statements or Compliance Certificate required by the applicable subsection of
Section 5.01 or the Compliance Certificate with respect thereto, the Leverage
Ratio shall be deemed to be in Category 3 for purposes of determining the
Applicable Rate.

        “Approved Fund” has the meaning assigned to such term in Section 9.04.

        “Assessment Rate” means, for any day, the annual assessment rate in
effect on such day that is payable by a member of the Bank Insurance Fund
classified as “well-capitalized” and within supervisory subgroup “B” (or a
comparable successor risk classification) within the meaning of 12 C.F.R. Part
327 (or any successor provision) to the Federal Deposit Insurance Corporation
for insurance by such Corporation of time deposits made in dollars at the
offices of such member in the United States; provided that if, as a result of
any change in any law, rule or regulation, it is no longer possible to determine
the Assessment Rate as aforesaid, then the Assessment Rate shall be such annual
rate as shall be determined by the Administrative Agent to be representative of
the cost of such insurance to the Lenders.

2

--------------------------------------------------------------------------------

        “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

        “Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

        “Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate
multiplied by the Statutory Reserve Rate plus (b) the Assessment Rate.

        “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.

        “Borrower” means Dendrite International, Inc., a New Jersey corporation.

        “Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

        “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.

        “Business Day” means any day that is not a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

        “Capital Lease” means any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

        “Cash Equivalents” means (a) direct obligations of the United States of
America or any agency thereof with maturities of two years or less from the date
of acquisition; (b) obligations issued or guaranteed by any agency of the United
States of America with maturities of two years or less from the date of
acquisition; (c) repurchase agreements fully collateralized by direct
obligations of the United States of America or by any agency of the United
States of America; (d) corporate debt (commercial paper, master notes and medium
term notes) issued by a domestic corporation rated at least “A-1” or “A” by
Standard & Poor’s or “P-1” or “A” by Moody’s Investors Service, Inc.; (e)
certificates of deposit (domestic or foreign) with maturities of one year or
less from the date of acquisition issued by any commercial bank (with a rating
of A-1 by Standard & Poor’s or P-1 by Moody’s) operating within the United
States of America having capital and surplus in excess of $200 million; and (f)
any money market mutual fund that invests in (a), (b), (c), (d) or (e) above
having assets of at least $500 million.

        “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 51% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the board
of directors of the Borrower nor (ii) appointed by directors so nominated; or
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group.

3

--------------------------------------------------------------------------------

        “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

        “CLO” has the meaning assigned to such term in Section 9.04.

        “Closing Date” means the date on which the conditions specified in
Section 3.01 are satisfied (or waived in accordance with Section 9.02).

        “Code” means the Internal Revenue Code of 1986, and regulations
promulgated thereunder.

        “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $ 30,000,000.

        “Compliance Certificate” means a certificate substantially in the form
of Exhibit B.

        “Consolidated” means the consolidation of financial reporting between
related entities in accordance with GAAP.

        “Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise for the primary
purpose of assuring or holding harmless the holder of any such primary
obligation against loss in respect thereof (each, a “Guaranty Obligation”); (b)
with respect to any Surety Instrument issued for the account of that Person or
as to which that Person is otherwise liable for reimbursement of drawings or
payments; (c) to purchase any materials, supplies or other property from, or to
obtain the services of, another Person if the relevant contract or other related
document or obligation requires that payment for such materials, supplies or
other property, or for such services, shall be made regardless of whether
delivery of such materials, supplies or other property is ever made or tendered,
or such services are ever performed or tendered, or (d) in respect of any Swap
Contract. The amount of any Contingent Obligation shall, in the case of Guaranty
Obligations, be deemed equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made (or any lower
stated cap on such Person’s liability in respect thereof) or, if not stated or
if indeterminable, the maximum reasonably anticipated liability in respect
thereof and, in the case of Contingent Obligations in respect of Swap Contracts,
shall be equal to the Swap Termination Value.

4

--------------------------------------------------------------------------------

        “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a party or by which it or any of its property is bound.

        “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

        “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

        “Disclosed Claims” has the meaning specified in Section 4.05.

        “dollars” or “$” refers to lawful money of the United States of America.

        “Domestic Subsidiary” means any Subsidiary incorporated, formed or
organized in the United States.

        “EBIT” of any Person for any period means the sum of (a) Net Income of
such Person for such period; (b) all amounts treated as expenses for interest
for such period to the extent included in the determination of such Net Income;
and (c) all taxes accrued for such period on or measured by income to the extent
included in the determination of such Net Income; provided, however, that Net
Income shall be computed for the purposes of this definition without giving
effect to extraordinary non-cash losses or extraordinary gains for such period;
and provided further however that Net Income for any period in any fiscal year
ending after the Closing Date shall be computed for purposes of this definition
without giving effect to expenses identified on the financial statements
described in Section 5.01 as nonrecurring restructuring costs or nonrecurring
asset impairment charges of up to (in the aggregate) (a) $5,000,000 for any
single fiscal quarter, (b) $10,000,000 for any period consisting of four
consecutive fiscal quarters, and (c) $15,000,000 for the period from the Closing
Date through June 30, 2005.

        “EBITDA” of any Person for any period means the sum of (a) EBIT of such
Person for such period; plus (b) all amounts treated as expenses for
depreciation and the amortization of intangibles of any kind for such period to
the extent included in the determination of such EBIT.

        “Environmental Claims” means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

        “Environmental Laws” means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.

5

--------------------------------------------------------------------------------

        “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

        “ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

        “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

        “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

        “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

        “Event of Default” has the meaning assigned to such term in Article VII.

        “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder or under any other Loan
Document, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(a).

        “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

6

--------------------------------------------------------------------------------

        “Fixed Charge Coverage Ratio” means for any Person as of the end of any
fiscal quarter, the ratio of (a) EBITDA less capital expenditures (including
expenditures for software development that are capitalized) of such Person for
the period of four consecutive fiscal quarters then ending, to (b) the sum for
such period of, without duplication, the following items of such Person: (i) all
scheduled payments of principal of Indebtedness, (ii) interest expense, plus
(iii) all payments of Capital Lease obligations; all as determined on a
Consolidated basis.

        “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

        “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

        “Funded Debt” means (a) all indebtedness for borrowed money; (b) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (other than trade payables entered into in the ordinary
course of business on ordinary terms); (c) all non-contingent reimbursement or
payment obligations with respect to Surety Instruments; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses; and (e) all obligations with respect to Capital
Leases.

        “GAAP” means generally accepted accounting principles in the United
States of America.

        “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

        “Guaranty Equity Sum” has the meaning specified in Section 5.13.

        “Guaranty Equity Threshold” has the meaning specified in Section 5.13.

        “Guaranty Obligation” has the meaning specified in the definition of
“Contingent Obligation.”

        “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

        “Indebtedness” of any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business on ordinary terms); (c)
all non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all obligations with respect to capital leases; (g)
all indebtedness referred to in clauses (a) through (f) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; provided that the
amount of such indebtedness shall equal the lesser of (i) the amount secured,
and (ii) the fair market value of the collateral secured; and (h) all Guaranty
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (g) above.

7

--------------------------------------------------------------------------------

        “Indemnified Taxes” means Taxes other than Excluded Taxes.

        “Indemnitee” has the meaning specified in Section 9.03.

        “Independent Auditor” has the meaning specified in subsection 5.01(a).

        “Insolvency Proceeding” means, with respect to any Person, (a) any case,
action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or (b)
any general assignment for the benefit of creditors, composition, marshalling of
assets for creditors, or other, similar arrangement in respect of its creditors
generally or any substantial portion of its creditors; undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.

        “Interest Coverage Ratio” means for any Person as of the end of any
fiscal quarter, the ratio of (a) the EBIT of such Person for the prior four
consecutive fiscal quarters, to (b) the Interest Expense of such Person for the
prior four consecutive fiscal quarters, all as determined on a Consolidated
basis.

        “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.08.

        “Interest Expense” shall mean for any twelve month period the aggregate
amount of interest expense of the Borrower and its Subsidiaries for the last
twelve months as determined on a consolidated basis in accordance with GAAP.

        “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

        “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

8

--------------------------------------------------------------------------------

        “Issuing Bank” means JPMorgan Chase Bank, in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

        “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.

        “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all

outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

        “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

        “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.

        “Leverage Ratio” as to any Person at the end of any fiscal quarter means
the ratio of (i) Funded Debt of such Person on such date, to (ii) EBITDA of such
Person for the four consecutive fiscal quarters then ending, all as determined
on a Consolidated basis. For purposes of this definition only, if EBITDA is less
than one dollar, EBITDA shall be deemed to be one dollar.

        “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits in the approximate amount of such Borrowing and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

        “Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the Uniform Commercial Code or any comparable law) and any
contingent or other agreement to provide any of the foregoing, but not including
the interest of a lessor under an operating lease.

9

--------------------------------------------------------------------------------

        “Loan Documents” means this Agreement, the Notes and the Subsidiary
Guaranties.

        “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.

        “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the Board.

        “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) or prospects of the Borrower or the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower or any Subsidiary to perform under any Loan Document and to avoid any
Event of Default; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower of any Loan Document.

        “Material Subsidiary” means any Subsidiary Guarantor and any other
Subsidiary which, as reflected on the latest financial statements delivered to
the Administrative Agent under Section 6.01 (a) or Section 6.01(b) hereof, has
(i) total assets in excess of $1,000,000, or (ii) EBIT during the prior four
consecutive fiscal quarters of more than $500,000.

        “Maturity Date” means July 1, 2005.

        “Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.

        “Net Income” of the Borrower for any period shall mean the Borrower’s
consolidated net income (or net loss) for such period determined in accordance
with GAAP.

        “Net Worth” of the Borrower at any time shall mean all amounts which, in
accordance with GAAP, would be included under Shareholder’s Equity on a
consolidated balance sheet of the Borrower and its Subsidiaries (excluding
foreign currency translation adjustments).

        “Note” has the meaning set forth in Section 2.10.

        “Obligations” means all advances, debts, liabilities, obligations,
covenants and duties arising under any Loan Document owing by the Borrower to
the Administrative Agent, the Issuing Bank, any Lender, or any Indemnitee,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising.

        “Organization Documents” means, for any corporation or limited liability
company, the certificate or articles of incorporation, or certificate of
formation, the bylaws, operating agreement, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation or limited liability
company.

10

--------------------------------------------------------------------------------

        “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

        “Participant” has the meaning set forth in Section 9.04.

        “PBGC” means the Pension Benefit Guaranty Corporation, or any
Governmental Authority succeeding to any of its principal functions under ERISA.

        “Pension Plan” means a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which the Borrower sponsors, maintains, or
to which it makes, is making, or is obligated to make contributions, or in the
case of a multiple employer plan (as described in Section 4064(a) of ERISA) has
made contributions at any time during the immediately preceding five (5) plan
years.

        “Permitted Liens” has the meaning specified in Section 6.01.

        “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

        “Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) which the Borrower sponsors or maintains or to which the Borrower makes,
is making, or is obligated to make contributions and includes any Pension Plan.

        “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

        “Register” has the meaning set forth in Section 9.04.

        “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

        “Reportable Event” means any of the events set forth in Section 4043(c)
of ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

        “Required Guarantor” means (a) any Subsidiary owning trademarks or other
intangibles material to the conduct of the business of Borrower and its
Subsidiaries; (b) any Domestic Subsidiary with (x) Shareholder’s Equity greater
than $1,000,000 or (y) EBIT for any four consecutive fiscal quarters greater
than $1,000,000; and (c) from and after the closing of the Acquisition of
Synavant Inc., Synavant Inc. and (unless the Administrative Agent otherwise
agrees) any Domestic Subsidiary of Synavant Inc. that has Shareholder’s Equity
greater than $1,000,000 or EBIT for any four consecutive fiscal quarters greater
than $1,000,000. Any other Subsidiary required pursuant to Section 5.13(b) to
execute and deliver a Subsidiary Guaranty shall also be a “Required Guarantor.”

11

--------------------------------------------------------------------------------

        “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing at least 67% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.

        “Requirement of Law” means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

        “Responsible Officer” means the chief executive officer, president or
chief financial officer of the Borrower; or, with respect to compliance with
financial covenants, the chief financial officer or the treasurer of the
Borrower.

        “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower.

        “Revolving Borrowing” has the same meaning as “Borrowing”.

        “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure at such time.

        “Revolving Loan” means a Loan made pursuant to Section 2.03.

        “Shareholder’s Equity” of any Person has the meaning assigned to that
term by GAAP.

        “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new nonnegotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months,
and (b) with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

        “Subordinated Debt” means any unsecured Indebtedness of the Borrower (a)
no part of the principal of which is stated to be payable or is required to be
paid (whether by way of mandatory sinking fund, mandatory redemption, mandatory
prepayment or otherwise) prior to the Maturity Date, and the payment of the
principal of and interest on which and other obligations of the Borrower in
respect thereof are subordinated to the prior payment in full of the principal
of and interest (including post-petition interest) on the Notes and all other
obligations and liabilities of the Borrower to the Administrative Agent, the
Lenders and the Issuing Bank hereunder or under any other Loan Document on terms
and conditions first approved in writing by the Administrative Agent and (b)
otherwise containing terms, covenants and conditions satisfactory in form and
substance to the Administrative Agent, as evidenced by its prior written
approval thereof.

12

--------------------------------------------------------------------------------

        “Subsidiary” of a Person means any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which more than 50% of the voting stock, membership interests or other equity
interests (in the case of Persons other than corporations), is owned or
controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of the Borrower.

        “Subsidiary Guarantor” means any Subsidiary that has executed and
delivered a Subsidiary Guaranty.

        “Subsidiary Guaranty” means the guaranty of obligations of the Borrower
to the Administrative Agent, the Issuing Bank and the Lenders under this
Agreement and the other Loan Documents in form and substance satisfactory to the
Administrative Agent executed at any time by a Subsidiary Guarantor.

        “Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

        “Swap Contract” means any agreement, whether or not in writing, that is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap or option, bond, note or bill option,
interest rate option, forward foreign exchange transaction, cap, collar or floor
transaction, currency swap, cross-currency rate swap, swaption, currency option
or any other, similar transaction (including any option to enter into any of the
foregoing) or any combination of the foregoing, and, unless the context
otherwise clearly requires, any master agreement relating to or governing any or
all of the foregoing.

        “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the Borrower
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include the
Administrative Agent).

        “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

        “Three-Month Secondary CD Rate” means, for any day, the secondary market
rate for three-month certificates of deposit reported as being in effect on such
day (or, if such day is not a Business Day, the next preceding Business Day) by
the Board through the public information telephone line of the Federal Reserve
Bank of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

13

--------------------------------------------------------------------------------

        “Transactions” means the execution, delivery and performance by the
Borrower and the Subsidiary Guarantors of this Agreement and the other Loan
Documents, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

        “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

        “Unfunded Pension Liability” means the excess of all Plans’ aggregate
benefit liabilities under Section 4041(a)(16) of ERISA, over the current value
of those Plans’ assets, determined in accordance with the assumptions used for
funding such Pension Plans pursuant to Section 412 of the Code for the
applicable plan year.

        “Wholly-Owned Subsidiary” means any corporation in which (other than
directors’ qualifying shares required by law) 100% of the capital stock of each
class having ordinary voting power, and 100% of the capital stock of every other
class, in each case, at the time as of which any determination is being made, is
owned, beneficially and of record, by the Borrower, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

        “SECTION 1.02.   Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan” or an “ABR Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing” or an “ABR Borrowing”).

        SECTION 1.03.  Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute or regulation herein shall be construed as
referring to such statute or regulation as from time to time amended,
supplemented or otherwise modified, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

        SECTION 1.04.  Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

14

--------------------------------------------------------------------------------

ARTICLE II

The Credits

        SECTION 2.01.  Commitments.     Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment. Within the foregoing limit and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

        SECTION 2.02.  Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

        (b)     Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

        (c)     At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $3,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of 10 Eurodollar
Revolving Borrowings outstanding.

        (d)     Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

        SECTION 2.03.  Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Notwithstanding the foregoing, if the closing under this Agreement
occurs before 2:00 p.m. on the Closing Date, then such notice of a request for
an ABR Borrowing to be made on the Closing Date may be given to the
Administrative Agent at the time of such closing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

15

--------------------------------------------------------------------------------

  (i)          the aggregate amount of the requested Borrowing;


  (ii)          the date of such Borrowing, which shall be a Business Day;


  (iii)          whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;


  (iv)          in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and


  (v)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

        SECTION 2.04.  [Reserved]

        SECTION 2.05.  [Reserved]

        SECTION 2.06.  Letters of Credit.  (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

        (b)    Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $10,000,000
and (ii) the sum of the total Revolving Credit Exposures shall not exceed the
total Commitments. When issued, the amount of each Letter of Credit shall be not
less than $50,000 unless the Administrative Agent otherwise agrees.

16

--------------------------------------------------------------------------------

        (c)    Expiration Date. Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

        (d)    Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

        (e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $100,000 the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in Section
2.07 with respect to Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

17

--------------------------------------------------------------------------------

        (f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

        (g)    Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

        (h)    Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

18

--------------------------------------------------------------------------------

        (i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

        (j)    Cash Collateralization. If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (f) or (g) of Section 7.01. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement and the
other Loan Documents. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank when due for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be applied as a payment
to satisfy other obligations of the Borrower under this Agreement. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

        (k)    Existing Letters of Credit. The Borrower and JPMorgan Chase Bank
acknowledge that such Bank has previously issued letters of credit for the
account of the Borrower in the aggregate amount of $500,000 or less that are now
outstanding. Such Bank, the Administrative Agent and the Issuing Bank shall
within thirty (30) days after the Closing Date make adjustment to their internal
records such that (and they, the Borrower and the other Lenders agree that) such
letters of credit will be deemed to have been issued by the Issuing Bank under
this Agreement and to be “Letters of Credit” hereunder.

        SECTION 2.07.  Funding of Borrowings.(a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent shall make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

19

--------------------------------------------------------------------------------

        (b)     Unless the Administrative Agent shall have received notice from
a Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

        SECTION 2.08.  Interest Elections.(a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

        (b)   To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

        (c)   Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:


  (i)   the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


  (ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


20

--------------------------------------------------------------------------------

  (iii)   whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


  (iv)   if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

        (d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

        (e)     If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

        SECTION 2.09.  Termination and Reduction of Commitments. (a)  Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

        (b)     The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposures would
exceed the total Commitments.

        (c)     The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

        SECTION 2.10.  Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date.

        (b)     Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

21

--------------------------------------------------------------------------------

        (c)     The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

        (d)     The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be primafacie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

        (e)     Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
Each such promissory note will be called herein a “Note”.

        SECTION 2.11.  Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.

        (b)     The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, or (ii) in
the case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.

        SECTION 2.12.  Fees.  (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee on the
average daily unused portion of the Commitment of such Lender, computed on a
quarterly basis in arrears on the last Business Day of each calendar quarter
based upon the daily utilization for that quarter as calculated by the
Administrative Agent using the Applicable Rate (appropriately pro-rated, if the
Applicable Rate changes during such quarter). For purposes of calculating
utilization under this subsection, the Commitment of a Lender shall be deemed
used on any day to the extent of such Lender’s Revolving Credit Exposure on such
day. Such commitment fees shall accrue from the Closing Date to the Maturity
Date and shall be due and payable quarterly in arrears on the last Business Day
of each calendar quarter commencing on June 30, 2003 through the Maturity Date,
with the final payment to be made on the Maturity Date; provided that, in
connection with any reduction or termination of Commitments under Section 2.09,
the accrued commitment fees calculated for the period ending on such date shall
also be paid on the date of such reduction or termination, with the following
quarterly payment being calculated on the basis of the period from such
reduction or termination date to such quarterly payment date. The commitment
fees provided in this subsection shall accrue at all times after the
above-mentioned commencement date, including at any time during which one or
more of the conditions of Section 3.02 are not met. The commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.

22

--------------------------------------------------------------------------------

        (b)     The Borrower agrees to pay (i) to the Administrative Agent for
the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of six one-hundredths of one percent (.06%) per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.

        (c)     The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

        (d)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

        SECTION 2.13.  Interest.  (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

        (b)     The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

        (c)     Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

23

--------------------------------------------------------------------------------

        (d)     Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

        (e)     All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

        SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:


  (a)         the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or


  (b)         the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.

        SECTION 2.15.  Increased Costs.  (a) If any Change in Law shall:


  (i)   impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or


  (ii)   impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;


24

--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

        (b)     If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

        (c)     A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 15 days
after receipt thereof.

        (d)     Failure or delay on the part of any Lender or the Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

        SECTION 2.16.  Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

25

--------------------------------------------------------------------------------

        SECTION 2.17.  Taxes.  (a) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

        (b)     In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

        (c)     The Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

        (d)     As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

        (e)     Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.

        (f)     If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

26

--------------------------------------------------------------------------------

        SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a)   The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) or under any other Loan Document prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except payments to be made directly to the
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

        (b)     If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

        (c)     If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

27

--------------------------------------------------------------------------------

        (d)     Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

        (e)     If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

        SECTION 2.19.  Mitigation Obligations; Replacement of Lenders. (a)  If
any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

        (b)     If any Lender requests compensation under Section 2.15, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

28

--------------------------------------------------------------------------------

ARTICLE III

Conditions

        SECTION 3.01.  Closing Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):


  (a)         The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.


  (b)         The Administrative Agent shall have received the Notes, duly
executed by the Borrower.


  (c)         The Administrative Agent shall have received the Subsidiary
Guaranties, duly executed by the Required Guarantors (respectively).


  (d)         The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of Pitney, Hardin, Kipp & Szuch LLP, counsel for the Borrower,
covering such matters relating to the Borrower, the Required Guarantors, this
Agreement, the other Loan Documents and the Transactions as the Administrative
Agent shall reasonably request, in form and substance satisfactory to the
Administrative Agent. The Borrower hereby requests such counsel to deliver such
opinion.


  (e)         The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
Required Guarantors, the authorization of the Transactions and any other legal
matters relating to the Borrower, the Required Guarantors, this Agreement, the
other Loan Documents or the Transactions, all in form and substance satisfactory
to the Administrative Agent and its counsel.


  (f)         The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by a Responsible Officer of the Borrower, stating
that (i) the representations and warranties contained in Article IV are true and
correct on and as of such date, and (ii) no Default exists on such date and no
Default would result from any Borrowing being made on such date, and (iii) there
has occurred since December 31, 2002 no event or circumstance that has resulted
or could reasonably be expected to result in a Material Adverse Effect.


  (g)         All amounts owing to JPMorgan Chase Bank under the Credit
Agreement dated November 30, 1998 between the Borrower and such Bank shall have
been paid.


  (h)         The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses required
to be reimbursed or paid by the Borrower hereunder.


29

--------------------------------------------------------------------------------

  (i)         The Administrative Agent shall have received evidence of such
other approvals, opinions, documents or materials as the Administrative Agent
may reasonably request.


The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

        SECTION 3.02.  Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:


  (a)         The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.


  (b)         At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE IV

Representations and Warranties

        The Borrower represents and warrants to the Lenders that:

        SECTION 4.01.  Corporate Existence and Power.  The Borrower and each of
its Subsidiaries:


  (a)         is a corporation, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization;


  (b)         has the power and authority to execute, deliver, and perform its
obligations under the Loan Documents;


  (c)         has the power and authority and all governmental licenses,
authorizations, consents and approvals to own its assets and to carry on its
business except to the extent that the failure to have such power and authority
or such licenses, authorizations, consents and approvals would not reasonably be
expected to have a Material Adverse Effect;


  (d)         is duly qualified as a foreign corporation and is licensed and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license except to the extent that the failure to be so would not reasonably
be expected to have a Material Adverse Effect; and


30

--------------------------------------------------------------------------------

  (e)         is in compliance in all material respects with all Requirements of
Law except to the extent that the failure to be in compliance would not
reasonably be expected to have a Material Adverse Effect.


        SECTION 4.02.  Authorization; No Contravention.  The execution, delivery
and performance by the Borrower and the Subsidiary Guarantors of this Agreement
and each other Loan Document to which such Person is party, have been duly
authorized by all necessary corporate action, and do not and will not:

  (a)         contravene the terms of any of that Person’s Organization
Documents;


  (b)         conflict with or result in any breach or contravention of, or the
creation of any Lien (other than Permitted Liens) under, any document evidencing
any material Contractual Obligation to which such Person is a party or any
order, injunction, writ or decree of any Governmental Authority to which such
Person or its property is subject; or


  (c)         violate any Requirement of Law in any respect, the violation of
which would be reasonably be expected to result in a Material Adverse Effect.


        SECTION 4.03.  Governmental Authorization. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Borrower or
any of the Subsidiary Guarantors of this Agreement or any other Loan Document.

        SECTION 4.04.  Binding Effect. This Agreement and each other Loan
Document to which the Borrower or any Subsidiary Guarantor is a party constitute
the legal, valid and binding obligations of the Borrower and such Subsidiary
Guarantor to the extent it is a party thereto, enforceable against such Person
in accordance with their respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

        SECTION 4.05.  Litigation. Set forth on Schedule 4.05 are, as of the
Closing Date, all actions, suits, proceedings, claims or disputes which, to the
knowledge of the Borrower, if determined adversely to the Borrower or its
Subsidiary, could reasonably be expected to result in liability for damages in
an amount exceeding $250,000 (the “Disclosed Claims”). Including the Disclosed
Claims, there are no actions, suits, proceedings, claims or disputes pending or
(to the knowledge of the Borrower) threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, against the
Borrower, or its Subsidiaries or any of their respective properties:


  (a)         which purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or thereby; or


  (b)         which, if determined adversely to the Borrower or its
Subsidiaries, could result in liability for damages which would be reasonably
expected to result in a Material Adverse Effect.


No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.

31

--------------------------------------------------------------------------------

        SECTION 4.06.  No Default. No Default exists or would result from the
incurring of any Obligations by the Borrower. As of the Closing Date, neither
the Borrower nor any Subsidiary is in default under or with respect to any
material Contractual Obligation in any respect which, individually or together
with all such defaults, could reasonably be expected to have a Material Adverse
Effect, or that would, if such default had occurred after the Closing Date,
create an Event of Default under subsection 7.01(e).

        SECTION 4.07.  ERISA Compliance. (a)  (i) Each Plan is in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other federal or state law; (ii) each Plan which is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS and to the best knowledge of the Borrower, nothing has occurred which
would cause the loss of such qualification, and (iii) the Borrower and each
ERISA Affiliate has made all required contributions to any Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

        (b)     There are no pending or, to the best knowledge of Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

        (c)     (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability which could
reasonably be expected to result in a Material Adverse Effect; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA) which could
reasonably be expected to result in a Material Adverse Effect; (iv) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan which could reasonably be
expected to result in a Material Adverse Effect; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA which could reasonably be expected to result in
a Material Adverse Effect.

        SECTION 4.08.  Use of Proceeds; Margin Regulations. The proceeds of the
Loans are to be used solely for the purposes set forth in and permitted by
Section 5.12 and Section 6.07. Neither the Borrower nor any Subsidiary is
generally engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock and none
of the proceeds of the Loans shall be used for the purpose of purchasing or
carrying Margin Stock.

        SECTION 4.09.  Title to Properties. The Borrower and each Subsidiary
have good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of
their respective businesses, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, the property of the Borrower and its
Subsidiaries is subject to no Liens, other than Permitted Liens.

        SECTION 4.10.  Taxes. The Borrower and its Subsidiaries have filed all
Federal and other material tax returns and reports required to be filed, and
have paid all Federal and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that would reasonably be expected to have a
Material Adverse Effect.

32

--------------------------------------------------------------------------------

        SECTION 4.11.  Financial Condition.  Since December 31, 2002, there has
been no Material Adverse Effect.

        SECTION 4.12.  Environmental Matters. The Borrower is not aware of any
existing Environmental Claims on its business, operations or properties (whether
owned or leased), except as specifically disclosed in Schedule 4.12, which,
individually or in the aggregate, are reasonably expected to result in a
Material Adverse Effect.

        SECTION 4.13.  Regulated Entities. None of the Borrower, any Person
controlling the Borrower, or any Subsidiary, is an “Investment Borrower” within
the meaning of the Investment Borrower Act of 1940. The Borrower is not subject
to regulation under the Public Utility Holding Borrower Act of 1935, the Federal
Power Act, any state public utilities code, or any other Federal or state
statute or regulation limiting its ability to incur Indebtedness.

        SECTION 4.14.  No Burdensome Restrictions. To the knowledge of the
Borrower, neither the Borrower nor any Subsidiary is a party to or bound by any
Contractual Obligation, or subject to any restriction in any Organization
Document, or any Requirement of Law, which could reasonably be expected to have
a Material Adverse Effect.

        SECTION 4.15.  Copyrights, Patents, Trademarks and Licenses, Etc. The
Borrower or its Subsidiaries own or are licensed or otherwise have the right to
use all of the patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are reasonably
necessary for the operation of their respective businesses, without conflict in
any material respect with the rights of any other Person. To the knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person in any material respect. Except as specifically disclosed in
Schedule 4.05, no claim or litigation regarding any of the foregoing is pending
or to the knowledge of the Borrower threatened, and no patent, invention,
device, application, principle or any statute, law, rule, regulation, standard
or code is pending or, to the knowledge of the Borrower, proposed, which, in
either case, could reasonably be expected to have a Material Adverse Effect.

        SECTION 4.16.  Subsidiaries. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in part (a) of Schedule
4.16 hereto and has no equity investments in any other corporation or entity
other than those specifically disclosed in part (b) of Schedule 4.16.

        SECTION 4.17.  Insurance. Except as specifically disclosed in Schedule
4.17, the properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower pursuant to insurance policies containing amounts, deductibles and risk
coverages that are commercially prudent for the Borrower.

        SECTION 4.18.  Full Disclosure. None of the representations or
warranties made by the Borrower or any Subsidiary in the Loan Documents as of
the date such representations and warranties are made or deemed made, and none
of the statements contained in any exhibit, report, statement or certificate
furnished by or on behalf of the Borrower or any Subsidiary in connection with
the Loan Documents (including the offering and disclosure materials delivered by
or on behalf of the Borrower to the Administrative Agent or any Lender prior to
the Closing Date), contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they are made, not
misleading as of the time when made or delivered.

33

--------------------------------------------------------------------------------

        SECTION 4.19.  Subsidiary Guaranties. All Subsidiaries which meet the
criteria set forth in the definition of Required Guarantor have authorized,
executed and delivered a Subsidiary Guaranty in favor of the Administrative
Agent, the Issuing Bank and the Lenders.

ARTICLE V

Affirmative Covenants

        Until the Commitments have expired or been terminated and the principal
of and interest on each Loan and all fees and other amounts payable hereunder or
under any other Loan Document have been paid in full and all Letters of Credit
have expired or terminated and all LC Disbursements have been reimbursed, the
Borrower covenants and agrees with the Lenders that:

        SECTION 5.01.  Financial Statements. The Borrower shall deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent:


  (a)         as soon as available, but not later than 90 days after the end of
each fiscal year, a copy of the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such year and the related audited
consolidated statements of income or operations, shareholders’ equity and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, and accompanied by the opinion of a
nationally-recognized independent public accounting firm (“Independent Auditor”)
which report shall state that such consolidated financial statements present
fairly the financial position for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years. Such opinion shall not be
qualified or limited because of a restricted or limited examination by the
Independent Auditor of any material portion of the Borrower’s or any
Subsidiary’s records and shall be delivered to the Administrative Agent and the
Lenders pursuant to a reliance agreement between the Administrative Agent and
such Independent Auditor in form and substance satisfactory to the
Administrative Agent. The Borrower shall concurrently deliver for the same time
period an unaudited consolidating balance sheet and unaudited consolidating
statements of income and operations which present fairly the financial position
of the Borrower and the Material Subsidiaries in a manner reasonably
satisfactory to the Administrative Agent; and


  (b)         as soon as available, but not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year (commencing with the
fiscal quarter ended June 30, 2003), a copy of the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such quarter
and the related consolidated statements of income, shareholders’ equity and cash
flows for the period commencing on the first day and ending on the last day of
such quarter, and certified by a Responsible Officer as fairly presenting, in
accordance with GAAP (subject to year-end audit adjustments), the financial
position and the results of operations of the Borrower and the Subsidiaries. The
Borrower shall concurrently deliver for the same time period an unaudited
consolidating balance sheet and the related unaudited consolidating statements
of income, shareholders’ equity and cash flows which present fairly the
financial position of the Borrower and the Material Subsidiaries in a manner
reasonably satisfactory to the Administrative Agent.


34

--------------------------------------------------------------------------------

        SECTION 5.02.  Certificates; Other Information. The Borrower shall
furnish to the Administrative Agent and each Lender:


  (a)         concurrently with the delivery of the financial statements
referred to in subsections 5.01 (a) and 5.01(b), each of (x) a certificate of a
Responsible Officer of the Borrower stating that in making the examination
necessary therefor no knowledge was obtained of any Default; or if knowledge of
a Default was obtained, then a certificate of a Responsible Officer of the
Borrower describing the nature of such Default, together with a description of
the remedy of same by the Borrower and (y) a Compliance Certificate executed by
a Responsible Officer with computations demonstrating compliance with the
financial covenants set forth in Section 6.12 and the covenant set forth in
Section 6.14 in a form and substance satisfactory to the Administrative Agent;
and


  (b)         as soon as available, but not later than 60 days after the
beginning of each fiscal year, a management-prepared budget of the Borrower and
its Subsidiaries for such fiscal year containing management’s reasonable and
good faith projections for such fiscal year; and


  (c)         promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary as the
Administrative Agent or any Lender may from time to time reasonably request.


        SECTION 5.03.  Notices.  The Borrower shall promptly notify the
Administrative Agent and each Lender:

  (a)         of the occurrence of any Default, and of the occurrence or
existence of any event or circumstance that reasonably foreseeably will become a
Default;


  (b)         of any matter that has resulted or is reasonably expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary, which is reasonably expected to result in a Material Adverse Effect;
(ii) any material dispute, litigation, investigation, proceeding or suspension
between the Borrower or any Subsidiary and any Governmental Authority, which is
reasonably expected to result in a Material Adverse Effect; or (iii) the
commencement of, or any material development in, any material litigation or
proceeding affecting the Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws, which is reasonably expected to result in a
Material Adverse Effect;


  (c)         of the occurrence of any of the following events affecting the
Borrower or any ERISA Affiliate (but in no event more than 30 days after such
event), and deliver to the Administrative Agent and each Lender a copy of any
notice with respect to such event that is filed with a Governmental Authority
and any notice delivered by a Governmental Authority to the Borrower or any
ERISA Affiliate with respect to such event:


  (i)     an ERISA Event which could reasonably be expected to have a Material
Adverse Effect;


35

--------------------------------------------------------------------------------

  (ii)   the Unfunded Pension Liability of any Pension Plan shall increase in a
manner which could reasonably be expected to have a Material Adverse Effect;


  (iii)   the adoption of, or the commencement of contributions to, any material
Plan subject to Section 412 of the Code by the Borrower or any ERISA Affiliate;
or


  (iv)   the adoption of any amendment to any material Plan subject to Section
412 of the Code, if such amendment results in a material increase in
contributions or Unfunded Pension Liability; and


  (d)         of any material change in accounting policies or financial
reporting practices by the Borrower or any of its consolidated Subsidiaries.


        Each notice under this Section shall be accompanied by a written
statement by a Responsible Officer setting forth details of the occurrence
referred to therein, and stating what action the Borrower or any affected
Subsidiary proposes to take with respect thereto and at what time. Each notice
under subsection 5.03(a) shall describe with particularity any and all clauses
or provisions of this Agreement or other Loan Document that have been (or
reasonably foreseeably will be) breached or violated.

        SECTION 5.04.  Preservation of Existence, Etc. The Borrower shall, and
shall cause each Subsidiary to:


  (a)         preserve and maintain in full force and effect its existence and
good standing under the laws of its state or jurisdiction of incorporation;


  (b)         preserve and maintain in full force and effect all material
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its business except
in connection with transactions permitted by Section 6.03 and sales of assets
permitted by Section 6.02, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect;


  (c)         use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill; and


  (d)         preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.


        SECTION 5.05.  Maintenance of Property. The Borrower shall maintain, and
shall cause each Subsidiary to maintain, and preserve all its material property
which is used or useful in its business in good working order and condition,
ordinary wear and tear excepted and make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect and except as permitted
by Section 6.02. The Borrower and each Subsidiary shall use the standard of care
typical in the industry in the operation and maintenance of its facilities.

        SECTION 5.06.  Insurance. The Borrower shall maintain, and shall cause
each Subsidiary to maintain, with financially sound and reputable independent
insurers, insurance with respect to its material properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons.

36

--------------------------------------------------------------------------------

        SECTION 5.07.  Payment of Obligations. The Borrower shall, and shall
cause each Material Subsidiary to, pay and discharge as the same shall become
due and payable, all their respective obligations and liabilities, including all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary.

        SECTION 5.08.  Compliance with Laws. The Borrower shall comply, and
shall cause each Subsidiary to comply, in all material respects with all
Requirements of Law of any Governmental Authority having jurisdiction over it or
its business (including the Federal Fair Labor Standards Act), except such as
may be contested in good faith or as to which a bona fide dispute may exist and
except where non-compliance is not reasonably expected to have a Material
Adverse Effect.

        SECTION 5.09.  Compliance with ERISA. The Borrower shall, and shall
cause each of its ERISA Affiliates to: (a) maintain each Plan in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other federal or state law; (b) cause each Plan which is qualified under Section
401 (a) of the Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Code.

        SECTION 5.10.  Inspection of Property and Books and Records. The
Borrower shall maintain and shall cause each Subsidiary to maintain proper books
of record and account, in which full, true and correct entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower and such Subsidiary.
The Borrower shall permit, and shall cause each Subsidiary to permit,
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of their respective properties, to examine their
respective corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers, and independent public accountants and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, when an Event of Default exists the Administrative Agent and each
Lender may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and without advance notice.

        SECTION 5.11.  Environmental Laws. The Borrower shall, and shall cause
each Subsidiary to, conduct its operations and keep and maintain its property in
compliance with all Environmental Laws except where the failure to comply is not
expected to have a Material Adverse Effect.

        SECTION 5.12.  Use of Proceeds. The Borrower shall use the proceeds of
the Loans and the Letters of Credit for general corporate purposes of the
Borrower and its Subsidiaries in the ordinary course of business and for
financing Acceptable Acquisitions. Proceeds of the initial Borrowing shall be
used to pay and satisfy in full any and all principal, interest and other
amounts owing by the Borrower to JPMorgan Chase Bank under the Amended and
Restated Credit Agreement dated November 30, 1998 between the Borrower and such
Bank (formerly known as The Chase Manhattan Bank).

        SECTION 5.13.  Subsidiary Guarantors. (a) The Borrower will cause any
Subsidiary which meets the criteria set forth in the definition of Required
Guarantor to execute and deliver a Subsidiary Guaranty to the Administrative
Agent (in sufficient multiple counterparts for the Administrative Agent and each
Lender) (i) within thirty (30) Business Days following the acquisition by such
Subsidiary of trademarks or other intangibles material to the conduct of the
business of the Borrower and its Subsidiaries (in the case of a Required
Guarantor described in clause (a) of the definition of the term Required
Guarantor), or (ii) within thirty (30) Business Days following the date of the
delivery of the consolidating financial statements reflecting the fact that a
Domestic Subsidiary meets such definition of Required Guarantor (in the case of
a Required Guarantor described in clause (b) of such definition), or (iii)
within thirty (30) days after the closing of the Acquisition of Synavant Inc.
(in the case of a Required Guarantor described in clause (c) of such
definition).

37

--------------------------------------------------------------------------------

        (b)     In the event that the sum of the Shareholder’s Equity of the
Borrower and each Subsidiary Guarantor as reflected in a consolidating balance
sheet of the Borrower (such sum hereinafter referred to as the “Guaranty Equity
Sum”) does not exceed 80% of the Shareholder’s Equity of the Borrower as
determined on a Consolidated basis (the “Guaranty Equity Threshold”), then the
Borrower shall cause such other Domestic Subsidiaries to execute and deliver a
Subsidiary Guaranty as may be needed to cause the Guaranty Equity Sum to exceed
the Guaranty Equity Threshold. If the Guaranty Equity Sum does not exceed the
Guaranty Equity Threshold after the execution of a Subsidiary Guaranty by all of
the Domestic Subsidiaries, then the Administrative Agent and the Borrower shall
agree to a mutually acceptable guaranty or security arrangement, or within
thirty (30) days after notice from the Administrative Agent to the Borrower, the
Borrower shall cause such Foreign Subsidiaries as are necessary to meet the
Guaranty Equity Threshold to execute and deliver to the Administrative Agent (in
sufficient multiple counterparts for the Administrative Agent and each Lender) a
Subsidiary Guaranty acceptable in form and substance to the Administrative
Agent. In the event that any Foreign Subsidiary shall have Shareholder’s Equity
as determined on a consolidating balance sheet of the Borrower in excess of 20%
of the Shareholder’s Equity of the Borrower as determined on a Consolidated
basis then either (i) the Borrower and the Administrative Agent shall agree to a
mutually acceptable guaranty or security arrangement, or (ii) within thirty (30)
days after notice from the Administrative Agent to the Borrower the Borrower
shall cause such Foreign Subsidiary to execute and deliver to the Administrative
Agent (in sufficient multiple counterparts for the Administrative Agent and each
Lender) a Subsidiary Guaranty acceptable in form and substance to the
Administrative Agent (for example: if Foreign Subsidiary A has Shareholder’s
Equity of 21 % of the Shareholder’s Equity of the Borrower and Foreign
Subsidiary B has Shareholder’s Equity of 21% of the Shareholder’s Equity of the
Borrower, then both Foreign Subsidiary A and Foreign Subsidiary B shall be
subject to the requirements of this sentence).

ARTICLE VI

Negative Covenants

        Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees and other amounts payable hereunder or
under any other Loan Document have been paid in full and all Letters of Credit
have expired or terminated and all LC Disbursements have been reimbursed, the
Borrower covenants and agrees with the Lenders that:

        SECTION 6.01.  Limitation on Liens. The Borrower shall not, and shall
not suffer or permit any Subsidiary to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):


  (a)         any Lien existing on property of the Borrower or any Subsidiary on
the Closing Date and set forth in Schedule 6.01 securing Indebtedness
outstanding on such date;


38

--------------------------------------------------------------------------------

  (b)         Liens for taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that non-payment thereof is permitted by Section 5.07; provided that no notice
of lien has been filed or recorded under the Code;


  (c)         carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;


  (d)         Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;


  (e)         Liens on the property of the Borrower or any Subsidiary securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, (ii) contingent obligations on
surety and appeal bonds, and (iii) other non-delinquent obligations of a like
nature; in each case, incurred in the ordinary course of business;


  (f)         easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the businesses of the Borrower and its
Subsidiaries;


  (g)         Liens securing obligations in respect of import letters of credit
incurred by the Borrower in the ordinary course of its business;


  (h)         Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Borrower in excess of those set forth by regulations promulgated
by the Board, and (ii) such deposit account is not intended by the Borrower or
any Subsidiary to provide collateral to the depository institution; and


  (i)         Liens on the property or assets of a corporation which becomes a
Subsidiary after the date hereof securing Indebtedness permitted by Section
6.05(f), provided that (1) such Liens were existing at the time such corporation
became a Subsidiary and were not created in anticipation of the Acquisition, (2)
any such Lien does not by its terms cover any type of property or assets after
the time such Person becomes a Subsidiary which were not of a type covered
immediately prior thereto, and (3) any such Lien does not by its terms secure
any Indebtedness other than Indebtedness existing immediately prior to the
existing time as such Person becomes a Subsidiary; provided, however, that no
Lien on any of the assets of Synavant Inc. or any of its Subsidiaries that would
otherwise be a Permitted Lien only pursuant to this subsection (i) shall be a
Permitted Lien if such Lien continues to be in effect following the closing of
the Acquisition of Synavant Inc. for 45 days after the later to occur of (x)
such closing or (b) the Borrower becoming aware of such Lien; and


39

--------------------------------------------------------------------------------

  (j)         other Liens not exceeding $5,000,000 in the aggregate at any time.


        SECTION 6.02.  Disposition of Assets. The Borrower shall not, and shall
not suffer or permit any Subsidiary to, directly or indirectly, sell, assign,
lease, convey, transfer or otherwise dispose of (whether in one or a series of
transactions) any property (including accounts and notes receivable, with or
without recourse) or enter into any agreement to do any of the foregoing,
except:


  (a)         dispositions of inventory, or used, worn-out or surplus equipment,
all in the ordinary course of business;


  (b)         the sale and conveyance of real estate owned by the Borrower
located in Piscataway, New Jersey, and the sale and conveyance of any real
estate owned (on the date of the closing of the Acquisition of Synavant Inc.) by
Synavant Inc. or any Subsidiary of Synavant Inc. (including real estate referred
to as Coltex House, Rectory Place, Loughborough, Leicestershire, LE1 ITW, United
Kingdom), in each case for an amount not materially less then the fair market
value thereof;


  (c)         the sale and assignment of accounts receivable and notes
receivable of the Borrower or any Subsidiary in the aggregate face amount of up
to $10,000,000 in any fiscal year, provided that such sale and assignment is
nonrecourse to the Borrower and its Subsidiaries and is on market terms;


  (d)         to the Borrower or a Subsidiary that is a Subsidiary Guarantor so
long as no Default shall have occurred and is continuing; and


  (e)         to a Subsidiary that is not a Subsidiary Guarantor, provided that
(i) no Default shall have occurred and is continuing and (ii) the aggregate of
such dispositions to all such Subsidiaries does not exceed $2,000,000.


        SECTION 6.03.  Consolidations and Mergers. The Borrower shall not, and
shall not suffer or permit any Subsidiary to, merge, consolidate with or into,
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person, except:

  (a)         any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving corporation, or (ii) with any one
or more Subsidiaries, provided that if any transaction shall be between a
Subsidiary and a Wholly-Owned Subsidiary, the Wholly-Owned Subsidiary shall be
the continuing or surviving corporation;


  (b)         any Subsidiary may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise), to the Borrower or a Wholly-Owned
Subsidiary (provided that such Wholly-Owned Subsidiary is or becomes a
Subsidiary Guarantor, if such selling Subsidiary is a Subsidiary Guarantor); and


  (c)         the Borrower may effect any Acceptable Acquisition.


        SECTION 6.04.  Loans and Investments. The Borrower shall not purchase or
acquire, or suffer or permit any Subsidiary to purchase or acquire, or make any
commitment therefor, any capital stock, equity interest, or any obligations or
other securities of, or any interest in, any Person, or make or commit to make
any Acquisitions, or make or commit to make any advance, loan, extension of
credit or capital contribution to or any other investment in, any Person
including any Affiliate of the Borrower (together, “Investments”), except for:

40


--------------------------------------------------------------------------------

  (a)         Investments held by the Borrower or Subsidiary in the form of Cash
Equivalents;


  (b)         extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;


  (c)         extensions of credit by the Borrower to any of its Wholly-Owned
Subsidiaries or by any of its Wholly-Owned Subsidiaries to another of its
Wholly-Owned Subsidiaries;


  (d)         Acceptable Acquisitions; and


  (e)         other Investments (excluding Acquisitions that are not Acceptable
Acquisitions) that do not exceed $3,500,000 in the aggregate.


        SECTION 6.05.  Limitation on Indebtedness. The Borrower shall not, and
shall not suffer or permit any Subsidiary to, create, incur, assume, suffer to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:


  (a)         Indebtedness of the Borrower incurred pursuant to this Agreement;


  (b)         Indebtedness of the Borrower consisting of Contingent Obligations
permitted pursuant to Section 6.08;


  (c)         Indebtedness of the Borrower existing on the Closing Date and set
forth in Schedule 6.05;


  (d)         Indebtedness of the Borrower incurred in connection with leases
permitted pursuant to Section 6.09;


  (e)         Subordinated Debt;


  (f)         Indebtedness of a Person which becomes a Subsidiary after the date
hereof, provided that (i) such Indebtedness existed at the time such Person
became a Subsidiary and was not created in anticipation of the acquisition and
(ii) immediately after giving effect to the acquisition of such Person by the
Borrower no Default shall have occurred and be continuing;


  (g)         Indebtedness representing the extensions of credit described in
Section 6.04(c);


  (h)         Indebtedness of Foreign Subsidiaries to third parties equal to an
aggregate of no more than $5,000,000 outstanding at any given time;


  (i)         Indebtedness in respect of letters of credit (other than Letters
of Credit issued under this Agreement) issued for the account of the Borrower
and Subsidiaries in an aggregate face amount outstanding of up to $2,000,000;


  (j)         Indebtedness in respect of the existing letters of credit of up to
$500,000 previously issued by JPMorgan Chase Bank for the account of the
Borrower (which letters of credit are to be “re-booked” by the Issuing Bank as
Letters of Credit under this Agreement as provided in Section 2.06; and


41

--------------------------------------------------------------------------------

  (k)         other Indebtedness of the Borrower and Domestic Subsidiaries equal
to an aggregate of no more than $5,000,000 outstanding at any given time.


        SECTION 6.06.  Transactions with Affiliates. The Borrower shall not, and
shall not suffer or permit any Subsidiary to, enter into any transaction with
any Affiliate of the Borrower, except upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary than would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate of the Borrower or such
Subsidiary.

        SECTION 6.07.  Use of Proceeds.(a) The Borrower shall not, and shall not
suffer or permit any Subsidiary to, use any proceeds of any Loan or Letter of
Credit, directly or indirectly, (i) to purchase or carry Margin Stock in
violation of Regulation U, (ii) to repay or otherwise refinance indebtedness of
the Borrower or others incurred to purchase or carry Margin Stock in violation
of Regulation U, (iii) to extend credit for the purpose of purchasing or
carrying any Margin Stock in violation of Regulation U, or (iv) to acquire any
security in any transaction that is subject to Section 13 or 14 of the Exchange
Act.

        (b)     The Borrower shall not, and shall not suffer or permit any
Subsidiary to use any portion of the Loan proceeds, directly or indirectly, to
make any Acquisition that is not an Acceptable Acquisition.

        SECTION 6.08.  Contingent Obligations. The Borrower shall not, and shall
not suffer or permit any Subsidiary to, create, incur, assume or suffer to exist
any Contingent Obligations except:


  (a)         endorsements for collection or deposit in the ordinary course of
business;


  (b)         Contingent Obligations of the Borrower and its Subsidiaries
existing as of the Closing Date and listed in Schedule 6.08;


  (c)         Contingent Obligations with respect to Surety Instruments incurred
in the ordinary course of business;


  (d)         Swap obligations of the Borrower;


  (e)         Guaranty Obligations with respect to Indebtedness of Subsidiaries
permitted pursuant to Section 6.05(f);


  (f)         forward foreign exchange obligations in the ordinary course of
business of the Borrower and its Subsidiaries; and


  (g)         tax guaranty letters in favor of, and as requested by, foreign
Governmental Authorities with respect to Wholly-Owned Subsidiaries.


        SECTION 6.09.  Lease Obligations. The Borrower shall not, and shall not
suffer or permit any Subsidiary to, create or suffer to exist any obligations
for the payment of rent for any property under lease or agreement to lease,
except for:


  (a)         leases by the Borrower or any Subsidiary of real estate which, in
the aggregate, do not result in annual rental obligations exceeding five percent
(5%) of the annual consolidated gross revenues of the Borrower and its
Subsidiaries for such year;


42

--------------------------------------------------------------------------------

  (b)         leases by the Borrower or any Subsidiary, other than leases of
real estate, in existence on the Closing Date and any renewal, extension or
refinancing thereof;


  (c)         additional operating leases, other than leases of real estate,
entered into by the Borrower or any Subsidiary after the Closing Date such that
the annual rental payments for such additional leases do not exceed an aggregate
of $2,000,000; or


  (d) leases, other than leases of real estate or as permitted in the clause (c)
above, entered into by the Borrower or any Subsidiary after the Closing Date
pursuant to sale-leaseback transactions in an aggregate net present value not to
exceed $2,000,000.


        SECTION 6.10.  Change in Business. The Borrower shall not, and shall not
suffer or permit any Subsidiary to, engage in any material line of business
substantially different from those lines of business carried on by the Borrower
and its Subsidiaries on the date hereof.

        SECTION 6.11.  Accounting Changes. The Borrower shall not, and shall not
suffer or permit any Subsidiary to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any Subsidiary.

        SECTION 6.12.  Financial Covenants.   The Borrower shall not:


  (a)         permit its Leverage Ratio as determined at the end of any fiscal
quarter to be more than 2.00 to 1.00.


  (b)         permit its Interest Coverage Ratio as determined at the end of any
fiscal quarter to be less than 2.00 to 1.00.


  (c)         permit its Net Worth at any time to be less than $130,000,000 plus
(i) seventy-five percent (75%) of the amount of the net proceeds to the Borrower
of any offering of new equity interests issued by the Borrower after June 30,
2003, plus (ii) on a cumulative basis commencing with the fiscal quarter
beginning April 1, 2003, fifty percent (50%) of Net Income (if positive) for any
fiscal quarter beginning on or after April 1, 2003.


  (d)         permit its Fixed Charge Coverage Ratio as determined at the end of
any fiscal quarter to be less than 1.75 to 1.00.


  (e)         have EBIT of less than zero for any period consisting of four
consecutive quarters.


        SECTION 6.13.   Optional Payments of Subordinated Debt and Modifications
of Related Debt. The Borrower shall not make any optional payment or prepayment
on or redemption, defeasance or purchase of any Indebtedness, including, without
limitation, the Subordinated Debt, or amend, modify or change, or consent or
agree to any amendment, modification or change to any of the terms relating to
the payment or prepayment or principal of or interest on, any such Indebtedness,
other than any amendment, modification or change which would extend the maturity
or reduce the amount of any payment of principal thereof or which would reduce
the rate or extend the date for payment of interest thereon.

        SECTION 6.14.   Restricted Payments. The Borrower shall not, and shall
not permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that:

43

--------------------------------------------------------------------------------

  (a)         Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests; and


  (b)         the Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its common stock; and


  (c)         the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans and other benefit plans for management or
employees of the Borrower and its Subsidiaries; and


  (d)         provided that no Default then exists or would exist immediately
after giving effect thereto, the Borrower may make Restricted Payments to the
extent that such Restricted Payments made in any period consisting of four
consecutive fiscal quarters do not exceed 50% of Net Income for such period of
four consecutive fiscal quarters (on a noncumulative basis).


ARTICLE VII

Events of Default

        SECTION 7.01.  Events of Default.   Any of the following shall
constitute an “Event of Default”:


  (a)         The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any reimbursement obligation in
respect of any LC Disbursement or (ii) within three (3) days after the same
becomes due, any interest, fee or any other amount payable hereunder or under
any other Loan Document; or


  (b)         Any representation or warranty by the Borrower or any Subsidiary
made or deemed made herein, in any Loan Document or which is contained in any
certificate, document or financial or other statement by the Borrower or any
Responsible Officer, furnished at any time under this Agreement, or in or under
any other Loan Document, is incorrect in any material respect on or as of the
date made or deemed made; or


  (c)         The Borrower fails to perform or observe any term, covenant or
agreement contained in any of Section 5.03 or 5.09 or in ARTICLE VI; or


  (d)         The Borrower or any Subsidiary Guarantor fails to perform or
observe any other term or covenant contained in this Agreement or any other Loan
Document, and such default shall continue unremedied for a period of 30 days
after the earlier of (i) the date upon which a Responsible Officer knew or
reasonably should have known of such failure or (ii) the date upon which written
notice thereof is given to the Borrower by the Administrative Agent (which
notice will be given at the request of any Lender); or


  (e)        (i) The Borrower or any Subsidiary (A) fails to make any payment in
respect of any Indebtedness or Contingent Obligation (other than in respect of
Swap Contracts), having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $500,000 when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure;
or (B) fails to perform or observe any other condition or covenant, or any other
event shall occur or condition exist, under any agreement or instrument relating
to any such Indebtedness or Contingent Obligation, and such failure continues
after the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure if the effect of such failure, event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be declared to be due and payable prior to its stated maturity,
or such Contingent Obligation to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (1) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (2) any
Termination Event (as so defined) as to which the Borrower or any Subsidiary is
an Affected Party (as so defined), and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than $500,000; or


44

--------------------------------------------------------------------------------

  (f)         The Borrower or any Subsidiary Guarantor (i) ceases or fails to be
solvent, or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any action to effectuate or authorize any of
the foregoing; or


  (g)         (i) Any involuntary Insolvency Proceeding is commenced or filed
against the Borrower or any Material Subsidiary, or any writ, judgment, warrant
of attachment, execution or similar process, is issued or levied against a
substantial part of the Borrower’s or any Material Subsidiary’s properties, and
any such proceeding or petition shall not be dismissed, or such writ, judgment,
warrant of attachment, execution or similar process shall not be released,
vacated or fully bonded within 60 days after commencement, filing or levy; (ii)
the Borrower or any Material Subsidiary admits the material allegations of a
petition against it in any Insolvency Proceeding, or an order for relief (or
similar order under non-U.S. law) is ordered in any Insolvency Proceeding; or
(iii) the Borrower or any Material Subsidiary acquiesces in the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its property or business; or


  (h)         (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $100,000
during any consecutive two year period; (ii) the aggregate amount of Unfunded
Pension Liability among all Pension Plans at any time exceeds $100,000 during
any consecutive two year period; or (iii) the Borrower or any ERISA Affiliate
shall fail to pay when due, after the expiration of any applicable grace period,
any installment payment with respect to its withdrawal liability under Section
4201 of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$100,000 during any consecutive two year period; or


  (i)         One or more non-interlocutory judgments, non-interlocutory orders,
decrees or arbitration awards is entered against the Borrower or any Material
Subsidiary involving in the aggregate a liability (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage) as to any single or related series of transactions, incidents or
conditions, of $1,000,000 or more singly, or $1,500,000 or more in the
aggregate, and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of 45 days after the entry thereof; or


45

--------------------------------------------------------------------------------

  (j)         Any non-monetary judgment, order or decree is entered against the
Borrower or any Subsidiary which does or would reasonably be expected to have a
Material Adverse Effect, and there shall be any period of 45 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or


  (k)         There shall exist any actions, suits, proceedings, claims or
disputes pending, or to the best knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against the Borrower or any of its Subsidiaries or any of their
respective properties:


  (i)   which purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or


  (ii)   which, if determined adversely to the Borrower or its Subsidiaries,
could result in a Material Adverse Effect; or


  (l)         Any Subsidiary Guaranty shall at any time after its execution and
delivery and for any reason cease to be in full force and effect or shall be
declared null and void, or the validity and enforceability thereof shall be
contested by any Subsidiary Guarantor or any Subsidiary Guarantor shall deny it
has any further liability or obligations thereunder and shall fail to perform
its obligations thereunder; or


  (m)        A Change in Control occurs.


        SECTION 7.02.  Remedies. If any Event of Default occurs, then, and in
every such event (other than an event with respect to the Borrower described in
clause (f) or (g) of Section 7.01), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (f) or (g) of Section
7.01, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

        SECTION 7.03.  Rights Not Exclusive. The rights, powers, privileges and
remedies provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

46

--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

        Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of this Agreement or any other Loan
Document, together with such actions and powers as are reasonably incidental
thereto.

        The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

        The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

        The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

        The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

47

--------------------------------------------------------------------------------

        Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

        Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

        SECTION 9.01.  Notices.(a) (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, to the Borrower, the
Administrative Agent, the Issuing Bank or a Lender (as the case may be) at its
address set forth beneath its signature line below.

        (b)     Notices and other communications to the Lenders hereunder or
under any other Loan Document may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder or under any other Loan
Document by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

48

--------------------------------------------------------------------------------

        (c)     Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

        SECTION 9.02.  Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under each other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

        (b)     Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; providedfurther that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be.

        SECTION 9.03.  Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent or the Issuing Bank,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or the Issuing Bank, in connection with the enforcement or
protection of its rights in connection with this Agreement or any other Loan
Document , including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such out-of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

49

--------------------------------------------------------------------------------

        (b)     The Borrower shall indemnify the Administrative Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Claim related in
any way to the Borrower or any of its Subsidiaries or property owned or used by
any of them, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

        (c)     To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or the Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or, the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.

        (d)     To the extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

(e)     All amounts due under this Section shall be payable promptly after
written demand therefor.

        SECTION 9.04.  Successors and Assigns.(a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

50

--------------------------------------------------------------------------------

        (b)     (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:


          (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under clause (a), (b), (f) or (g) of Section
7.01 has occurred and is continuing, any other assignee; and


          (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment.


          (ii)        Assignments shall be subject to the following additional
conditions:


          (C) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under clause
(a), (b), (f) or (g) of Section 7.01 has occurred and is continuing;


          (D) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;


          (E) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


          (F) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent its address, payment instructions and such other related
information as the Administrative Agent may request.


        For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:

        “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

    (iii)        Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

51

--------------------------------------------------------------------------------

        (iv)        The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

        (v)        Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an information referred to in
Section 9.04(b)(ii)(D) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section, and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

        (c)     (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

        (ii)        A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.17(e) as though it were a Lender.

52

--------------------------------------------------------------------------------

        (d)     Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

        SECTION 9.05.  Survival. All covenants, agreements, representations and
warranties made by the Borrower herein or in any other Loan Document and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

        SECTION 9.06.  Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

        SECTION 9.07.  Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

        SECTION 9.08.  Right of Setoff. If an Event of Default shall have
occurred and be continuing and the outstanding Loans have become due and payable
(whether as scheduled or by acceleration pursuant to Section 7.02), each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

53

--------------------------------------------------------------------------------

        SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

        (b)     The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

        (c)     The Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

        (d)     Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

        SECTION 9.10.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

        SECTION 9.11.  Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

        SECTION 9.12.  Confidentiality. (a) Each of the Administrative Agent,
the Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority, (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower or (viii) to the extent such
Information (aa) becomes publicly available other than as a result of a breach
of this Section or (bb) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

54

--------------------------------------------------------------------------------

        (b)     Notwithstanding anything herein to the contrary, the
Administrative Agent, the Issuing Bank and each Lender (and their respective
employees, representatives and other agents) may disclose to any and all
Persons, without limitation of any kind, the U.S. federal income tax treatment
and the U.S. federal income tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are provided to it relating to such tax treatment and tax structure;
provided however the this sentence shall not apply to the extent nondisclosure
is reasonably necessary in order to comply with applicable securities laws.

        SECTION 9.13.  Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

[THE REMAINDER OF THIS PAGE
IS INTENTIONALLY LEFT BLANK]

55

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

  DENDRITE INTERNATIONAL, INC.


BY:  
——————————————
        Kathleen Donovan
         Chief Financial Officer


  Address for Notices:

Dendrite International, Inc. 1200 Mt. Kemble Avenue Morristown, New Jersey 07960
Attention: Chief Financial Officer Telecopy No.: 973-425-2343


  With a simultaneious copy to:

Dendrite International, Inc. 1200 Mt. Kemble Avenue Morristown, New Jersey 07960
Attention: General Counsel Telecopy No.: 973-425-2343


56

--------------------------------------------------------------------------------

  JPMORGAN CHASE BANK, individually and as Administrative Agent,


BY:  
——————————————
        Philip J. Mousin
         Vice President


Address for Notices as
Administrative Agent:

JPMorgan Chase Bank
Loan and Agency Services Group
1111 Fannin, 10th Floor
Houston, Texas 77002-8039
Telecopy No.:   713-750-2938  Address for Notices as Issuing Bank:

JPMorgan Chase Bank
10420 Highland Mountain Drive
Building 2, 4th Floor
Tampa, Florida 33610
Telecopy No.:   813-432-5161 (for standy L/C’s)
Telecopy No.:   813-432-5167 (for documentary L/C’s)


With a simultaneous copy to:

JPMorgan Chase Bank
Loan and Agency Services Group
1411 Broadway - 5th Floor
New York, New York 10018
Attention: Mr. Philip J. Mousin
Telecopy No.:  212-391-6251  With a simultaneous copy to:

JPMorgan Chase Bank
1411 Broadway - 5th Floor
New York, New York 10018
Attention: Mr. Philip J. Mousin
Telecopy No.:  212-391-6251 


  Address for Notices as Lender:

JPMorgan Chase Bank
1411 Broadway - 5th Floor
New York, New York 10018
Attention: Mr. Philip J. Mousin
Telecopy No.:  212-391-6251 


57

--------------------------------------------------------------------------------

  THE BANK OF NEW YORK


By:  
——————————————
Name:        
Title:         


  Address for Notices

The Bank of New York 385 Rifle Camp Road - 4th Floor West Paterson, New Jersey
07424 Attention: Mr. David T. Fairbairn Telecopy No.: 973-357-7745


58

--------------------------------------------------------------------------------

EXHIBIT A

[ASSIGNMENT AND ASSUMPTION]

        Reference is made to the Credit Agreement dated as of June ___, 2003 (as
amended and in effect on the date hereof, the “Credit Agreement”), among
Dendrite International, Inc., the Lenders named therein and JPMorgan Chase Bank,
as Administrative Agent for the Lenders. Terms defined in the Credit Agreement
are used herein with the same meanings.

        The Assignor named on the reverse hereof hereby sells and assigns,
without recourse, to the Assignee named on the reverse hereof, and the Assignee
hereby purchases and assumes, without recourse, from the Assignor, effective as
of the Assignment Date set forth on the reverse hereof, the interests set forth
on the reverse hereof (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement, including, without limitation, the
interests set forth on the reverse hereof in the Commitment of the Assignor on
the Assignment Date and Revolving Loans owing to the Assignor which are
outstanding on the Assignment Date, together with the participations in Letters
of Credit and LC Disbursements held by the Assignor on the Assignment Date, but
excluding accrued interest and fees to and excluding the Assignment Date. The
Assignee hereby acknowledges receipt of a copy of the Credit Agreement. From and
after the Assignment Date (i) the Assignee shall be a party to and be bound by
the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the Assigned Interest, relinquish its rights
and be released from its obligations under the Credit Agreement.

        This Assignment and Assumption is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, the Assignee’s
address, payment instructions and such other related information as the
Administrative Agent may request. The [Assignee/Assignor] shall pay the fee
payable to the Administrative Agent pursuant to Section 9.04(b) of the Credit
Agreement.

        This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

--------------------------------------------------------------------------------

Closing Date of Assignment
(“Assignment Date”):


Facility Principal Amount Assigned Percentage of
Facility/Commitment (set forth, to
at least 8 decimals, as a percentage
of the Facility and the aggregate
Commitments of all
Lenders thereunder)     Commitment Assigned:   $   %  

--------------------------------------------------------------------------------

     Revolving Loans:  

--------------------------------------------------------------------------------


The terms set forth above and on the reverse side hereof are hereby agreed to:

   


By:  
——————————————
Name:        
Title:         


  [Name of Assignee] , as Assignee


By:  
——————————————
Name:        
Title:         


The undersigned hereby consent to the within assignment:*

Dendrite International, Inc.


By:  
——————————————
Name:        
Title:          JPMorgan Chase Bank, as Administrative Agent,


By:  
——————————————
Name:        
Title:         


_________________

*Consents to be included to the extent required by Section9.04(b) of the Credit
Agreement.

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

        Reference is made to the certain Credit Agreement dated as of June ___,
2003 (as from time to time amended, extended, restated, modified or
supplemented, the “Credit Agreement”; capitalized terms used herein shall have
the meaning assigned to them in the Credit Agreement), among Dendrite
International, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank as Administrative Agent.

        The undersigned Responsible Officer hereby certifies, in his capacity as
a Responsible Officer, as of the date hereof that he/she is the ______________
of the Borrower, and, as such, is authorized to execute and deliver this
Certificate to the Administrative Agent and the Lenders on the behalf of the
Borrower, and that:

        (a)     The Leverage Ratio as of ____________________ was
________________ and was based on the following financial covenant analyses,
which are true and accurate in all material respects on and as of the date of
this Certificate.

[insert analysis]

        The maximum permissible Leverage Ratio determined at the end of any
fiscal quarter is 2.00 to 1.00.

        (b)     The Interest Coverage Ratio as of __________________ was
_______________ and was based on the following financial covenant analyses,
which are true and accurate in all material respects on and as of the date of
this Certificate.

[insert analysis]

        The minimum permissible Interest Coverage Ratio as determined at the end
of any fiscal quarter is 2.00 to 1.00.

        (c)     The Net Worth as of ____________________ was _________________
and was based on the following financial covenant analyses, which are true and
accurate in all material respects on and as of the date of this Certificate.

[insert analysis, together with analysis setting forth the calculation of the
minimum permissible Net Worth set forth in Subsection 6.12(c) of the Credit
Agreement]

        (d)     The Fixed Charge Coverage Ratio as of _______________ was
______________ and was based on the following financial covenant analyses, which
are true and accurate in all material respects on and as of the date of this
Certificate.

[insert analysis]

        (e)     Since the Closing Date, the EBIT has not been less than $0 for
any period consisting of four consecutive fiscal quarters.

--------------------------------------------------------------------------------

        (f)     The amount of Restricted Payments made pursuant to Section
6.14(d) during the period of four consecutive fiscal quarters ending
______________ was $______________; and the Net Income for such period was
$_________________.

[TO BE COMPLETED]

        IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________________, 200__.


  Dendrite International, Inc.


By:  
——————————————
Name:        
Title:         


--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS


Name of Lender Lender’s Commitment Lender’s Applicable Percentage   JPMorgan
Chase Bank   $20,000,000   66 .6667%     The Bank of New York  $10,000,000   33
.3333%     Total  $30,000,000   100 %  


--------------------------------------------------------------------------------

SCHEDULE 2.13

APPLICABLE RATES


Leverage Ratio ABR
Loan Spread Eurodollar
Loan Spread Commitment
Fee Rate  

--------------------------------------------------------------------------------

Category 1           Less than 1.0   0   1 .25% .25%

--------------------------------------------------------------------------------

Category 2    Equal to or greater than 1.0,  but less than or equal to 1.75  0  
1 .75% .3125%

--------------------------------------------------------------------------------

Category 3    Greater than 1.75  0   2 .25% .375%

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SCHEDULE 4.05

DISCLOSED CLAIMS

--------------------------------------------------------------------------------

SCHEDULE 4.12

ENVIRONMENTAL CLAIMS

--------------------------------------------------------------------------------

SCHEDULE 4.16

SUBSIDIARIES AND OTHER
EQUITY INVESTMENTS

--------------------------------------------------------------------------------

SCHEDULE 4.17

INSURANCE

--------------------------------------------------------------------------------

SCHEDULE 6.01

CERTAIN EXISTING LIENS

--------------------------------------------------------------------------------

SCHEDULE 6.05

CERTAIN EXISTING INDEBTEDNESS

--------------------------------------------------------------------------------

SCHEDULE 6.08

CERTAIN EXISTING CONTINGENT OBLIGATIONS